Title: From James Madison to James Madison, Sr., 11 April 1796
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Apl. 11. 1796
I have recd your’s of the 28th. Ult: At the date of my last I had not finally closed the bargain for the Chariot, wishing to see the manner in which it would be fitted. I have now agreed to take it with some little improvements, with collars instead of Breast plates to the Harness &c, which will render it dearer than was first calculated. The cost however will be less than £80 Va. Curry. I have the sanction of all who have looked at it, to its being a good bargain. The body is strong, & handsome according to the taste a few years ago, which was not materially different from the present. The Carriage is perfectly new: & so is the Harness, the price of which here, of itself wd. be 60 dolrs. The Wheels are the only part not fit for duration. That is a part however which can be replaced any where, & the present sett may last a considerable time.
The proposition calling for papers passed by a great majority. The President has notwithstanding refused them, & assigned reasons very little satisfactory to the House; who have in consequence entered into two Resolutions. One asserting their right to judge of the expediency of such parts of Treaties as relate to objects submitted to Congs. by the Constn.—the other asserting that it is not necessary to express, in a call for papers, the use intended to be made of them. Both these Resolns. passed by the same majorities with [the] original one; or rather with a vote or two gained. The several Treaties will be taken up to day. It is expected that the Spanish &c will be separated from the British & provided for. The British will probably find it difficult, if not impossible to get thro’ the obstacles to its passage, particularly the perseverance in seizing our vessels & seamen, which if agreeable to the Treaty, must render it inadmissible, if an infraction of it, justify & require a suspension at least of the provisions for carrying it into effect.
